EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tim Paul on March 5, 2021.

The application has been amended as follows: 
IN THE CLAIMS: 
Claim 5, line 9, “first sharp window edge” has been changed to --first sharp window cutting edge--.

Reasons for Allowance
Claims 1 and 25 require a relationship between the cutting window (Fig. 30B; 1115) and the flute (1106) on the cutting member wherein the windows ends are extending past the ends of the flute. Thomas is the main reference relied upon to teach a flute (Fig. 30; 184) and window (open space seen in the middle of the cutting head) on the same cutting head. The flute lies alongside the window but the end of the window is not more distal than the end of the distal end of the flute. This feature along with the other limitations in the claim distinguish the current invention from the prior art.
Claim 5 is allowable for the reasons mentioned in the prior office action. Mainly that the flutes, electrode and cutting window are all arranged in a specific alternating type fashion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775